Title: To John Adams from Richard Rush, 6 March 1815
From: Rush, Richard
To: Adams, John



Dear Sir.
Washington March 6. 1815.

After thanking you, most cordially, for the affectionate interest you have taken in my late indisposition, I must now say that I have happily gotten rid of all my complaints. Daily rides and walks this fine weather, with fish, oysters, and other good things in moderation, are fast giving me my usual strength. I hope soon to be better than ever. The Jesuits bark I hope I shall be able to do without; but the cider and water I have already commenced with, as a daily drink at dinner.
My wife was favored with your valued and gratifying letter last evening. She considers herself greatly honored, and says she will always remember the favor with pleasure and with pride.
You have now, Sir, lived to see your country through another war, and gloriously I hope. May I return you my respectful congratulations on the event, and may you still live to see many of the beneficial results upon the safety, interests, and grandeur of that country, which the struggle she has just passed through will, I trust, be the means of producing.
Although Mr J. Q. Adams, is now destined to fill our first foreign mission, as the reward, in part, of his useful services; yet, for my part, I must still say, that I wish we had the benefit of his talents at home. But the coincidence is remarkable in the hereditary honors continuing to run pari passu;—father and son each signing a treaty of peace; father and son successively ministers after the peace!
Accompanying this letter, I beg leave to send you a pamphlet lately prepared, with some care, by the government. It was in press and within a few days of being ready for distribution when the news of peace arrived. It was then determined to suppress it notwithstanding the note in front; whether on sufficient grounds I do not undertake to decide. But as it seems such has been the determination, you will permit me the liberty of saying, that it will be only for your own eye, or such discreet friends as you would trust it to, and from whom you would receive it again without publication. No other copy, that I know of, has gone from Washington. Mr Dallas was the penman of it, and I trust you will view it as an able and lucid display of historical truth.
With the highest respect, I / am, as at all times, / your attached and / devoted friend and / Sevt—         
Richard Rush.
